Earl Warren: Number 72, Paul John Carbo, Petitioner versus United States. Mr. Wirin.
A. L. Wirin: Mr. Chief Justice and may it please the Court. The issue in this case as the petitioner conceives it is a narrow one. It is whether or not a United States District Court may issue a writ directing the production before it of a defendant who have been charged with crimes. Where the defendant at the time of the direction of the writ, the issuance of the writ, was outside of the territorial jurisdiction of the district, and where the respondent named in the writ also was outside the territorial jurisdiction of the District Court. To put it a little bit more specifically in this case, the District Court issued a writ, it was denominated the writ of habeas corpus ad prosequendum. It was directed to the -- to a jailer in the State of New York, directing that jailer to bring to California. And within the confines of the territory of the -- of the territorial area of the District Court in California, the petitioner who was then in custody in New York serving a sentence imposed upon him by the -- by state authorities for a violation of New York law. Now, I think it maybe helpful, at least I hope it will be, if initially and preliminarily, we put aside issues of policy because we consider them issues of legislative policy in contrary distinction to judicial policy that are raised by the Government and hence our -- in -- in this case. For instance, it is urged by the Government, urged very strongly and very persuasively that it is desirable that a District Court in the administration of the criminal laws, have extraterritorial jurisdiction and have jurisdiction to either produce before it a defendant who happens to be in custody in some other district no matter how far we move from the district where he is indicted because not to bring him for a trial is to give him sort of a -- an immunity at least while he is in custody from -- from prosecution and therefore, defeats the -- the administration of the criminal law and the administration of justice. Now, with -- with that argument, we might be disposed to agree. But we suggest to that -- that argument belongs in the legislative halls rather than before this Court have a judicial tribunal or it maybe appropriate to make that argument to this Court in its capacity and its authority to make rules of federal criminal procedure. Let me just discuss this one bit further and then I'll move on to what we deemed to be the thrust of the case.
Felix Frankfurter: Am I to infer that you think this change could be made by rule of court?
A. L. Wirin: I -- yes. I think so. Let me just give Your Honor -- quickly then, the example which I was just going to give to Your Honor. For instance, we conceive that the United State District Court today has jurisdiction to issue process providing for taking into custody of a defendant anywhere in the union, this maybe done because of the present provision in the federal rules of criminal procedure. Rule 4 (c) (2) to be particular. That rule expressly provides that this maybe done. The rule indicates that the Revisers Committee recommended the adoption of this rule, adopted 1944. Because as the Revisers Committee pointed in -- as it appears in the annotation, the rule was adopted or was to be proposed, to modify the existing tactics which had obtained up to that time that process for arrest run only within the territorial jurisdiction of a Court. And so, here is an example where through the rule-making power which is legislative or quasi legislative, a practice narrowly limited territorially impaired to was extended beyond the territory. Now, I'm --
Potter Stewart: What kind of process is that?
A. L. Wirin: It's a warrant of arrest.
Potter Stewart: A warrant or a subpoena or --
A. L. Wirin: No, it's -- no. I have been talking about the process of warrant --
Potter Stewart: Warrant.
A. L. Wirin: -- which is in Rule 4 (c).
Potter Stewart: An arrest warrant.
A. L. Wirin: Let me talk -- yes. Now, let me talk about the process of subpoena.
Charles E. Whittaker: Well, now it couldn't be -- it couldn't be served of course by the officers of the issue in the district.
A. L. Wirin: No, no. I think under the rules of federal -- either in federal rules of criminal procedure which as we say changed the rule prior thereto. The process maybe served by an official of the United States no matter there or -- and -- and beyond an official other than the marshals or the officials of the district (Voice Overlap) of the original district.
Felix Frankfurter: The possible stand from New York to California to be served by local marshals.
A. L. Wirin: That's right. Under the federal rules of criminal procedure. Now, let me give you another -- another example to answer Your Honor's question with respect to subpoena. We concede that the authority of a United State District Court to issue subpoenas in the criminal cases has obtained at the present time and has obtained since 1793 because in 1793, in the very second Congress, Congress specially provided that subpoenas of a court may be served in a district other than where -- where it is originally issued. So that we say that initially these things, the problem is essentially and we think exclusively a legislative one that when Congress wanted to confer extra territorial authority upon a District Court, it knew how to do it and it did it, certainly it did it in language precise and clear and definitive in 1793 when it expressly conferred such extraterritorial jurisdiction in connection with the subpoena.
Potter Stewart: And that's true in both civil and criminal cases, isn't it?
A. L. Wirin: That's true as to both civil and criminal with the exception that I think in civil cases, there is a limitation that it should be --
Potter Stewart: Not quite so far.
A. L. Wirin: -- within a hundred --
Potter Stewart: Yes.
A. L. Wirin: But clearly, in criminal cases, ever since 1793, the subpoena process could -- could issue and could be served by any marshal of the United States, anywhere in the United States.
Charles E. Whittaker: That's an expansion for special jurisdiction.
A. L. Wirin: That's an expan -- an expansion of special jurisdiction. And so I'm just about to say this, Your Honor that in contradistinction to the Act of Congress of 1793 with respect to subpoena in contradistinction to the Act of Congress and of this Court in its legislative capacity in the adoption of rules of 1944.
Potter Stewart: As a warrant?
A. L. Wirin: Not only -- as a warrant of arrest. Not only have Congress not expressly conferred extraterritorial jurisdiction with respect to the issuance of the writ of habeas corpus or any of the variance of the writ and this is one of the variance. But on the contrary, we think, though again, when it is -- when -- when one reads the mind of Congress advocates frequently read it differently. And in this instance, I shall talk about the mind of Congress as of 1789 and 1867 and that's a -- a long way -- long way back and Your Honors therefore will have to go further back in this case than in the case just argued. But in any event, we say that Congress explicitly narrow the authority of the District Courts in the issuance of the writ of habeas corpus so that the authority of the District Courts was limited territorially, and hence, until there is action by Congress or until there is action by this Court in his rule-making authority, the old law is -- stands and I was going to say it -- it is good enough for us in any event it stands for this case. Now, I have been saying to Your Honors that Congress has made it, we think, reasonably clear that it expressly intended not to confer extraterritorial jurisdiction in connection with habeas corpus. And here, somewhat in contradistinction to the former case which we happen to listen in on because we were here. We think the Congress directed itself to the precise problem of extraterritorial jurisdiction. That Congress said there was no such jurisdiction. Now, Your Honors, we have in an effort to aid the Court, attached as an appendix to our reply brief which is the (Inaudible) brief, a chart or an analysis. And that I -- I should be wanting to talk about the -- the chart dealing with 28 U.S. Code, Section 2241 which is on the reverse side of the first sheet in our reply brief. I think your -- that's -- that record.
Felix Frankfurter: Would you mind starting again?
A. L. Wirin: Yes. I -- I want to --
Felix Frankfurter: Look, I have the chart now in front of me. Just give the illustration of it.
A. L. Wirin: Yes. I'm going to it in just a moment. I think some of the -- I've confused some of the Justices -- it's -- it's a yellow colored brief rather than a green --
Felix Frankfurter: (Inaudible)
A. L. Wirin: Yes, we have a -- also a chart of the green one but that's not (Inaudible).
Speaker: (Inaudible)
A. L. Wirin: Well, the printers in California aren't --
Speaker: I know.
A. L. Wirin: -- too careful but as Your Honor have -- and it's -- that one not the green one, Your Honor. It is called petitioner's reply brief and I -- sorry to cause all that. A couple I -- it's fearful that this chart would be -- instead of illuminating, it might be obfuscating. Be that as it may. We have attempted in this document which we call abstract of provisions of 28 U.S. Code 2241. It's on the reverse side of the first plot. First, to recite the present provisions of the habeas corpus statute and then to give to the Court a complete and of course we go back to our historical analysis of the development of the habeas corpus statute. As Your Honors know, the habeas corpus statute is not a recent statute, it's not a new one, indeed, it was adopted by the first Congress when they first met and it's found in the first Judiciary Act, Section 14. Now, Your Honors will find first, upon reading the statute as it currently reads that the first subsection -- subsection (a) which is the section which confers jurisdiction upon District Courts to issue the writ of habeas corpus. There is the phrase in the second sentence that writ of habeas corpus maybe issued by courts and judges within their respective jurisdictions. And, we begin -- we begin from the viewpoint of the petitioner to come to grips with the central problem in this case. When we begin to explore what the phrase within their respective jurisdiction means and whether or not it means as we contend it means within their respective territorial jurisdictions or whether it means as the Government contends, it means at least as applied to subsection -- to C, subsection 5, which is the pertinent portion here which authorizes a writ to issue to bring a person into court to testify of a trial. Here, the writ was issued to bring the petitioner, the defendant below to California from New York for trial.
Felix Frankfurter: Is it -- could you irrelevantly add that to bring the defendant and on the restraint by state authority to which the state authorities are making all objections to trial in California --
A. L. Wirin: I think -- I think that's irrelevant because --
Felix Frankfurter: It's irrelevant --
A. L. Wirin: -- because we -- we would concede.
Felix Frankfurter: Alright.
A. L. Wirin: No, let me say. We would concede, Your Honor that if the petitioner were in the custody of the State of California in Los Angeles, in Southern California that the -- that he could be brought to Court for trial in the Southern District of California by an appropriate writ and whether you use the picture as language ad prosequendum or you use the mortal language which appears in subsection 5 for trial, we would concede there is just -- that jurisdiction. I wonder if I'm -- I see the -- I see the light (Voice Overlap) --
Earl Warren: We'll, recess now.